FILED
                            NOT FOR PUBLICATION                             MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50117

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01224-PSG

  v.
                                                 MEMORANDUM *
ONAN ALEXIS REYES CASTILLO,
a.k.a. Alexis Reyes,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Onan Alexis Reyes Castillo appeals from his guilty-plea conviction and 37-

month sentence for being an illegal alien found in the United States following

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Reyes Castillo’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-50117